Exhibit 10.49

SEPARATION AGREEMENT AND GENERAL

RELEASE OF ALL CLAIMS

 

                                This Separation Agreement and General Release of
All Claims (“Agreement”) is made by and between Kenneth Potashner (“Director”)
on the one hand, and Maxwell Technologies, Inc. (“the Company”) on the other. 
(Collectively, Director and the Company shall be referred to as “the Parties.”)

 

1.             Director has served as an employee of the Company and as a member
of the Board of Directors of the Company. As of May 8, 2003 (the “Effective
Date”), Director served only as a member of the Board of Directors of the
Company, and on such date resigned from the Company Board of Directors.  From
the Effective Date until May 8, 2007 (the “End Date”), Director will be
available from time to time as reasonably requested for consultation with the
Chief Executive Officer of the Company regarding the Company’s business
operations.  The Company is prepared to provide Director the benefits provided
herein in exchange for such consulting services and the other terms and
conditions of this Agreement, and the Director is prepared to enter into this
Agreement in exchange for such benefits.  This Agreement will also resolve any
and all differences related to Director’s prior employment with the Company and
service as a member of the Board of Directors and/or the cessation of that
employment and service and any known or unknown claims between the Parties.  For
these reasons, the Parties have entered into this Agreement.

2.             In consideration of Director’s consulting services and other
agreements under this Agreement, Director shall receive fully vested stock
options to purchase 94,251 shares of the Company’s common stock at $6.18 per
share.   Such stock options will be issued pursuant to the standard terms and
conditions of the 1995 Stock Option Plan and the related grant agreement (other
than a vesting schedule which will not apply).  In accordance with the terms of
the 1995 Stock Option Plan and the agreement covering such stock options,
Director will have a 60-day period following the End Date to exercise any such
options or they will expire. Director hereby acknowledges and agrees that,
except for the stock options granted pursuant to this paragraph 2, Director has
surrendered (and has no rights to) any and all other stock options to purchase
shares of stock of the Company or any of its subsidiaries.

3.             In consideration of and in return for the promises and covenants
undertaken herein by the Company, including the grant of the stock options under
paragraph 2 herein, and for other good and valuable consideration, receipt of
which is hereby acknowledged, Director does hereby acknowledge full and complete
satisfaction of and does hereby release, absolve and discharge the Company and
the Company’s parents, subsidiaries, affiliates, employees, related companies
and business concerns, past and present, and each of them, as well as each of
their partners, trustees,

 

 

1

--------------------------------------------------------------------------------


 

directors, officers, agents, attorneys, servants and employees, past and
present, and each of them (hereinafter collectively referred to as “Releasees”)
from any and all claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action, grievances, wages, vacation payments,
severance payments, obligations, commissions, overtime payments, debts,
expenses, damages, judgments, orders and liabilities of whatever kind or nature
in state or federal law, equity or otherwise, whether known or unknown to
Director which Director now owns or holds or has at any time owned or held as
against Releasees, or any of them, including specifically but not exclusively
and without limiting the generality of the foregoing, any and all claims,
demands, grievances, agreements, obligations and causes of action, known or
unknown, suspected or unsuspected by Director:  (1) arising out of Director’s
prior employment with the Company or service as a member of the Board of
Directors or the ending of that employment and service; or (2) arising out of or
in any way connected with any claim, loss, damage or injury whatever, known or
unknown, suspected or unsuspected, resulting from any act or omission by or on
the part of the Releasees, or any of them, committed or omitted on or before the
Effective Date.  Also without limiting the generality of the foregoing, Director
specifically releases the Releasees from any claim for attorneys’ fees and/or
costs of suit.  DIRECTOR SPECIFICALLY AGREES AND ACKNOWLEDGES DIRECTOR IS
WAIVING ANY RIGHT TO RECOVERY BASED ON STATE OR FEDERAL AGE, SEX, PREGNANCY,
RACE, COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION, VETERAN STATUS,
DISABILITY, SEXUAL ORIENTATION, MEDICAL CONDITION, OR OTHER ANTI-DISCRIMINATION
LAWS, INCLUDING, WITHOUT LIMITATION, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE AMERICANS WITH DISABILITIES ACT
AND THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, OR BASED ON THE DIRECTOR
RETIREMENT INCOME SECURITY ACT, ALL AS AMENDED, WHETHER SUCH CLAIM BE BASED UPON
AN ACTION FILED BY DIRECTOR OR BY A GOVERNMENTAL AGENCY.

4.             It is the intention of Director in executing this Agreement that
it shall be effective as a bar to each and every claim, demand, grievance and
cause of action hereinabove specified.  In furtherance of this intention,
Director hereby expressly waives any and all rights and benefits conferred upon
Director by the provisions of Section 1542 of the California Civil Code and
expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands and causes of action, if
any, as well as those relating to any other claims, demands and causes of action
hereinabove specified.  Section 1542 provides:

 

2

--------------------------------------------------------------------------------


 

                                “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”

 

                                Having been so apprised, Director nevertheless
hereby voluntarily elects to and does waive the rights described in Civil Code
Section 1542 and elects to assume all risks for claims that now exist in
Director’s favor, known or unknown, that are released under this Agreement.

 

5.             The Company expressly denies any violation of any federal, state
or local statute, ordinance, rule, regulation, policy, order or other law.   
Nothing contained herein is to be construed as an admission of liability on the
part of the parties hereby released, or any of them, by whom liability is
expressly denied.  Accordingly, while this Agreement resolves all issues
regarding the Company referenced herein, it does not constitute an adjudication
or finding on the merits of any allegations and it is not, and shall not be
construed as, an admission by the Company of any violation of federal, state or
local statute, ordinance, rule, regulation, policy, order or other law, or of
any liability.  Moreover, neither this Agreement nor anything in it shall be
construed to be or shall be admissible in any proceeding as evidence of or an
admission by the Company of any violation of any federal, state or local
statute, ordinance, rule, regulation, policy, order or other law, or of any
liability.  This Agreement may be introduced, however, in any proceeding to
enforce the Agreement.

6.             Without regard to any other provision of this Agreement, Company
acknowledges and agrees that this Agreement shall not reduce or terminate
Director’s rights to indemnification, defense, exoneration, and to be held
harmless from any claims or actions now pending or brought against him at any
time in the future with regard to Director’s activities as an employee, officer
or director of the Company or any affiliate of the Company or as the designee or
nominee of the Company or any affiliate of the Company, to the extent such
rights are created by law, by the charter documents or bylaws of the Company or
by any resolutions of the shareholders or board of directors of the Company or
any committee thereof, or pursuant to any directors and officers insurance
policy or errors and omissions insurance policy or other liability insurance
policy or program covering the Company, any of its affiliates, or any of its
officers, directors, employees or agents (except for any such reduction or
termination that is applicable generally to the officers, directors, employees
or agents of the Company).  Company further agrees not to reduce, terminate, non
renew or rescind any such insurance or indemnification rights, policies or
programs with regard to Director except for any such reduction, termination, non
renewal or rescission that is applicable generally to the officers, directors,
employees or agents of the Company.

 

3

--------------------------------------------------------------------------------


 

7.             Director acknowledges that during Director’s prior employment and
service as a member of the Board of Directors, Director had access to trade
secrets and confidential information about the Company, including but not
limited to the Company’s products and services, research and development of new
products and services, customers, and methods of doing business.  Director
agrees that Director shall not disclose any information constituting the trade
secrets or confidential information of the Company or its customers that has not
been disclosed to the general public prior to that time.

8.             Each party expressly agrees that such party will not in any way
disparage or otherwise cause to be published or disseminated any negative
statements, remarks, comments or information regarding the other party.

9.             This Agreement shall be construed in accordance with, and be
deemed governed by, the laws of the State of California.

10.           The Parties hereto acknowledge each has read this Agreement, that
each fully understands its rights, privileges and duties under the Agreement,
and that each enters this Agreement freely and voluntarily.  Each party further
acknowledges each has had the opportunity to consult with an attorney of its
choice to explain the terms of this Agreement and the consequences of signing
it.

11.           Within three calendar days of signing and dating this Agreement,
Director shall deliver the executed original of the Agreement to Richard
Balanson, Chief Executive Officer, Maxwell Technologies, Inc., 9244 Balboa
Avenue, San Diego, California  92123.  However, Director acknowledges that
Director may revoke this Agreement for up to seven (7) calendar days following
Director’s execution of this Agreement and that it shall not become effective or
enforceable until the revocation period has expired.  Director acknowledges that
such revocation must be in writing addressed to Richard Balanson, Chief
Executive Officer, Maxwell Technologies, Inc., 9244 Balboa Avenue, San Diego,
California  92123, and received not later than midnight on the seventh day
following execution of this Agreement by Director.  If Director revokes this
Agreement under this paragraph, the Agreement shall not be effective or
enforceable and Director will not receive the benefits described in paragraph 2
above.

12.           If Director does not revoke this Agreement in the time frame
specified in the preceding paragraph, the Agreement shall be effective at 12:01
a.m. on the eighth day after it is signed by Director.

13.           If litigation or any other legal proceeding is instituted to
interpret or enforce this Agreement, the prevailing party in that litigation or
other legal proceeding shall be entitled to reasonable attorneys’ fees and costs
in addition to any other relief granted.

 

4

--------------------------------------------------------------------------------


 

 

I have read the foregoing Separation Agreement and General Release of All Claims
and I accept and agree to the provisions contained therein and hereby execute it
voluntarily and with full understanding of its consequences.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT

CONTAINS A GENERAL RELEASE OF ALL KNOWN AND

UNKNOWN CLAIMS.

 

 

Date:  May 23, 2003

 

 

 

/s/ Kenneth Potashner

 

Kenneth Potashner

 

 

 

 

 

Date:  May 21, 2003

 

Maxwell Technologies, Inc.

 

 

By:

/s/ Richard Balanson

 

 

Richard Balanson

 

 

Chief Executive Officer

 

 

5

--------------------------------------------------------------------------------